Citation Nr: 1209500	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-15 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder to include post-traumatic stress disorder (PTSD), to include as secondary to service connected disability, and if so whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from May 1972 to February 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2011, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

The issue of entitlement to service connection for a psychiatric disorder to include post-traumatic stress disorder (PTSD), to include as secondary to service connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 1985 the Board denied service connection for an acquired psychiatric disorder to include PTSD.  That decision is final. 

2.  Evidence added to the record since the final denial of entitlement to service connection for an acquired psychiatric disorder to include PTSD in June 1985 includes evidence that was not previously before agency decision makers; the evidence relates to an unestablished fact that, when considered with all the evidence of record, raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 1985 Board decision that denied the Veteran's claim for service connection for an acquired psychiatric disorder to include PTSD is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder to include PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, as to the issue decided below, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Regardless of the RO's actions, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionm4akers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id. Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In June 1985, the Board denied service connection for an acquired psychiatric disorder to include PTSD.  That decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence considered by the Board consisted of the Veteran's service treatment records, VA hospital records and a VA examination report.  

The service treatment records showed no complaint diagnosis or treatment for a psychiatric disorder.  VA hospitalization record of July 1984 showed findings of intermittent explosive disorder versus paranoid schizophrenia and possible antisocial personality disorder versus paranoid schizophrenia.  The October 1984 VA examination diagnosed borderline personality disorder.  

Evidence added to the record since the June 1985 denial consists of VA outpatient treatment records, VA hospitalization records a VA examination report and Board hearing testimony.  These records are new since they were not previously of record at the time of the previous decision.  Further there is evidence in the file diagnosing a history of PTSD.  In June 1995, the Veteran was noted to have a history of PTSD.  This evidence is material to the claim since it relates to a diagnosis of PTSD.  This was not previously of record.  This evidence is material as it raises a reasonable possibility of substantiating his claim.  

The evidence submitted by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Thus, new and material evidence has been received and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156. 


ORDER

New and material evidence has been received and the claim for service connection for a psychiatric disorder to include post-traumatic stress disorder (PTSD), to include as secondary to service connected disability is reopened.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

During his hearing before the undersigned, the Veteran stated that he has received treatment for his psychiatric complaints from several VA facilities.  Among them he reported treatment at the VA facility in Panama City and in Ocala Florida.  Records from these facilities have not been associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, because the Veteran has identified possible outstanding VA records pertinent to his claims on appeal, VA must undertake efforts to acquire such documents as these records may be relevant to his claims; a reasonable effort should be made to obtain such records.  See 38 U.S.C.A. § 5103A(b). 

The Veteran claims that he injured his right hand in a steam press during service.  He is service-connected for the residuals of that injury as well as for a left ankle injury. He claims that his psychiatric disorder is due to the service connected left ankle disorder and/or the right hand disorder, as well as that he has PTSD due to the inservice injury.  He has been diagnosed with various psychiatric disorders including schizoaffective disorder, substance abuse, and depression.  Additionally, the Veteran was examined by VA in November 2009.  At that time the examiner opined that the Veteran did not meet the criteria for PTSD.  However the examiner did not indicate whether any other diagnosed psychiatric disorder is due to or aggravated by the service connected right hand and/or the left ankle disorders. 

VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case was not adequate.  38 C.F.R. § 3.159(c) (4).  Another examination should be conducted.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete records of the Veteran's treatment at the VA medical facilities in Panama City and Ocala Florida.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Schedule the Veteran for a VA psychiatric examiner by a physician who has not previously examined him.  The claims file should be reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed.  All psychiatric diagnoses should be documented.  If PTSD is diagnosed the examiner should offer an opinion with complete rationale as to whether it is at least as likely as not (a 50 percent probability or greater) that PTSD is related to the inservice injury.  If any other psychiatric disorder is diagnosed, the examiner should offer an opinion with complete rationale as to whether it is at least as likely as not that any diagnosed disorder is due to or aggravated by the service connected right hand disorder and/or the service connected left ankle disorder.  In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


